Citation Nr: 0620592	
Decision Date: 07/14/06    Archive Date: 07/21/06

DOCKET NO.  02-05 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to compensation benefits for a heart disability, 
pursuant to
38 U.S.C.A. § 1151.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel

INTRODUCTION

The veteran had active service from August 1971 to September 
1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2002 decision of the above Department of 
Veterans Affairs (VA) Regional Office (RO), which denied 
service connection for post-traumatic stress disorder (PTSD) 
and entitlement to compensation benefits for a heart 
disability pursuant to 38 U.S.C.A. § 1151.  

The case was remanded in September 2003 for additional 
development, following which a February 2005 rating decision 
granted service connection for PTSD.  Accordingly, the issue 
of service connection for PTSD is now moot because the RO's 
grant of service connection was a complete grant of the 
benefit sought on appeal and, thus, that matter is no longer 
before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997).  

This case was advanced on the Board's docket upon motion of 
the appellant.  See 38 C.F.R. § 20.900(c) (2005).  

For reasons discussed below, the appeal is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the appellant if further action is required.


REMAND

A Travel Board hearing was held at the RO in September 2002 
before a Veterans Law Judge (VLJ) of the Board.  A transcript 
of that proceeding is of record.  

The case was remanded in September 2003 for additional 
development.   

On a VA Form 9, in December 2004, the veteran requested 
another VLJ hearing.  

The veteran was informed in June 2006 that the VLJ who 
presided at his September 2002 Travel Board hearing is no 
longer employed by the Board, and he was informed of his 
right to a new hearing by a VLJ who would decide his appeal.  
Later in June 2006, the veteran requested a videoconference 
hearing at the RO.  

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a 
videoconference hearing, as the docket 
permits, with appropriate notice.  If, 
for whatever reason, he decides that he 
no longer wants this type of hearing 
(or any other type of hearing before the 
Board), then he should indicate this in 
writing, to be documented in the claims 
file.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2005).

